Exhibit 1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-13668) pertaining to the ING Americas Savings Plan and ESOP of ING Groep N.V. and affiliates of our report dated June 22, 2010, with respect to the financial statements and schedule of the ING Americas Savings Plan and ESOP included in this Annual Report (Form 11-K/A) for the year ended December 31, 2009. /s/ Ernst & Young LLP Ernst & Young LLP Atlanta, Georgia June 22, 2010, except for Schedule G, as to which the date is November 17, 2010
